Citation Nr: 0122280	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for numbness, right knee, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from June 1944 until June 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which granted service 
connection for numbness, right knee, and assigned a 
noncompensable rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran's numbness, right knee, is productive of 
subjective complaints of pain and soreness, as well as 
numbness in the knee cap area; objective findings include 
dullness to pinprick on the periphery and numbness to 
pinprick in the center of a 4 by 8 centimeter area over the 
right patella. 


CONCLUSION OF LAW

The criteria for assignment of a 10 percent initial rating 
for numbness, right knee, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, Part 4, 
including § 4.71a, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher initial disability rating for his 
service-connected numbness, right knee.  A review of the 
record reveals that in July 2000, the veteran initially 
claimed service connection for an injury to the right knee, 
manifested by numbness.  In a September 2000 rating decision 
the RO granted service connection and assigned a 
noncompensable rating, effective in July 2000.  That 
determination was based on evidence that included the 
veteran's service medical records, and the results of a 
September 2000 VA examination, which revealed that the 
veteran developed a carbuncle in the skin over his right 
kneecap while in service.  The carbuncle lesion was lanced 
and drained, and although the infection healed well, residual 
numbness in the area of the prior region of the lesion has 
continued.  The veteran disagreed with the noncompensable 
rating assigned to his disability, and initiated this appeal.  
As the veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the 10 percent disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In that regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim, and the RO 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  Moreover, 
the claims file appears to contain all service medical 
records a VA examination report dated in September 2000, and 
an addendum to that VA examination dated in December 2000.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The medical evidence of record shows that upon examination by 
the VA in September 2000, the veteran reported having 
numbness over the right kneecap since developing a carbuncle 
in the skin over the knee in 1944.  The lesion was lanced and 
drained, and reportedly healed well.  However, the veteran 
reported a residual numbness that has continued.  Objective 
clinical findings during the September 2000 VA examination 
revealed that the veteran had a 4 by 8-centimeter area over 
his right patella, which was dull to a pinprick on the 
periphery and numb to pinprick in the center.  Light touch 
paralleled the foregoing findings with a dullness on the 
peripheral area, absent in the middle.  The area of pure 
numbness was noted to be an area of approximately 2 by 4 
centimeters in the central part of the 4 by 8-centimeter 
area.  There were no masses or other palpable lesions in the 
area of numbness.  The veteran was noted to have a range of 
motion from 0 to 123 percent in his knee joints, bilaterally, 
without symptoms.  The collateral ligaments were all found to 
be normal, and the remainder of his joints were unremarkable.  
There was no swelling found.  The veteran was diagnosed with 
numbness of the skin over the right knee, secondary to an old 
carbuncle in the same area.  It was noted that the numbness 
does not interfere with the veteran's daily activity, except 
for the fact that the veteran is vulnerable to kneeling on 
objects without feeling them.   

In an addendum to the September 2000 VA examination, the 
attending physician clarified and expanded on his original 
notations.  The VA examiner defined a "carbuncle" as a 
lesion originating in the skin.  He noted that where a lesion 
is opened surgically, numbness in the area is expected, due 
to the cutting of superficial sensory nerves.  The VA 
physician further noted that no pain was detected during the 
knee examination in September 2000, and stated that the 
etiology of the veteran's reported knee pain was 
undetermined.  It was opined that the veteran may be 
developing degenerative joint disease, which would have no 
relation to the surgical procedure performed on the right 
knee in 1944.  However, no objective clinical finding of 
arthritis was made.      

In the veteran's April 2001 Notice of Disagreement, as well 
as his substantive appeal, received in May 2001, he stated 
that he has experienced pain and soreness in his right knee, 
along with the numbness.  

In the present case, the veteran's numbness, right knee, is 
currently rated as noncompensable pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7805, which rates scars based 
on limitation of the part affected.  However, as discussed 
below, the Board finds that the veteran's disability is more 
appropriately rated under DC 7804, which assigns a 10 percent 
rating for scars, superficial, tender and painful on 
objective demonstration.  The medical evidence of record 
reveals that the veteran's numbness, residuals of a carbuncle 
removal, appears to be confined to the skin, and is primarily 
manifested by complaints of pain, soreness and numbness.  In 
the September 2000 VA examination report, the concluding 
diagnosis is numbness of the skin over the right knee, 
secondary to old carbuncle.  The examiner specifically 
indicates that the numbness does not interfere with the 
veteran's daily activity.  Moreover, in the December 2000 
addendum to that examination, the reviewing physician remarks 
that the numbness resulted from surgically opening the 
lesion, as with any other operation through the skin.  In 
light of the foregoing, the Board finds that the veteran's 
numbness, right knee, is more appropriately rated under DC 
7804, and the Board will analyze the disability as such.

Based on a review of the evidence of record, as summarized 
above, the Board finds that the veteran's right knee numbness 
more closely approximates the criteria for a 10 percent 
rating under DC 7804.  The September 2000 VA examination 
report describes the veteran's disability as a 4 by 8-
centimeter region over his right kneecap that is dull to 
sensation on the periphery and completely numb to sensation 
in a 2 by 4-centimeter range at the center of the area.  In 
the December 2000 addendum, the examiner commented that 
numbness was to be expected due to the cutting of superficial 
sensory nerves.  As such, the medical evidence clearly 
supports findings of numbness.  Moreover, while the VA 
examiner did not attribute any pain or soreness to the 
surgical procedure conducted in 1944, the veteran has 
complained that the area of numbness is painful and sore.  
The VA examination contains the objective finding that the 
veteran is vulnerable to kneeling on objects without feeling 
them, placing the knee at risk to further injury.  Further, 
the veteran had stated in his April 2001 Notice of 
Disagreement that he routinely wears a knee cap cover to help 
avoid kneeling on sharp objects.  In light of the findings of 
numbness, as well as the veteran's complaints of pain and 
soreness, the Board finds that by resolving all remaining 
doubt in the veteran's favor, a 10 percent rating is 
warranted under DC 7804.  38 C.F.R. § 4.3.

Although the Board finds that a 10 percent rating is 
warranted in this case, the Board does not find that the 
evidence supports a rating in excess of 10 percent.  A 10 
percent rating is the highest rating provided under DC 7804.  
Moreover, the Board finds that there are no other diagnostic 
code provisions that would provide a basis for a higher 
evaluation.  Looking to other diagnostic codes pertaining to 
the skin, it is apparent that DC 7800 does not apply, as the 
veteran does not have a scar on the head, face or neck.  
Likewise, as the veteran's disability is not burn-related, 
DCs 7801 and 7802 are inapplicable.  DC 7803, for scars, 
superficial, poorly nourished, with repeated ulceration also 
does not apply, as the evidence does not reflect such.  

As noted earlier, the veteran was originally assigned a 
noncompensable rating under DC 7805, which rates scars based 
on limitation of function of the part affected.  However, in 
the present case, there is no clinical evidence of record to 
suggest that the veteran's numbness, resulting from a 
carbuncle removal, has been a hindrance to his right knee 
motion, or any other function of the right knee.  Moreover, 
the September 2000 VA examination report concludes that the 
veteran's numbness does not interfere with the veteran's 
daily activity.  Additionally, in the December 2000 addendum, 
the examiner notes that the veteran may be developing 
degenerative joint disease, which would not be related to the 
lancing of a skin lesion in 1944.  In short, there is no 
evidence that the veteran's numbness, right knee, causes any 
limitation of function of his right knee such that a rating 
in excess of 10 percent would be warranted under Diagnostic 
Code 7805.  As such, the Board finds that the evidence 
supports a 10 percent rating for numbness, right knee, but 
not higher.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's numbness, 
right knee, as well as the current clinical manifestations of 
the disability and its effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also considered the severity of the veteran's numbness, 
right knee, during the entire period from the initial 
assignment of noncompensable rating to the present time.  See 
Fenderson, supra.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  The evidence, as 
discussed above, supports a 10 percent rating, but no higher.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, 
there is no basis for a rating in excess of 10 percent.  See 
38 C.F.R. § 4.1.  The Board has considered the benefit of the 
doubt doctrine in this case, and applied it where 
appropriate.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect (and the veteran does 
not contend) that the veteran's service-connected numbness, 
right knee, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 10 percent rating for numbness, right 
knee, is granted.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals


 

